Simmons, Justice.
Ed. Pearce was indicted by the grand jury of Richmond county -for assault and battery, .and was tried in the city court of Richmond county for that offence. Upon the trial of the case, the jury returned a verdict of guilty. Whereupon the defendant moved for a new trial, upon the usual grounds, that the verdict was contrary to the evidence, etc, and upon the special ground that the court erred in taking a recess for ten minutes in order to allow the State to procure the attendance of the witness Gardner, who had not been subpoenaed, and was not expected to be present, but who was then subpoenaed instanter, and whose testimony was hurtful to the defendant. The defendant at the time objected to said recess and proceeding. The court below overruled the motion for a new trial, upon all the grounds taken in said motion, and the defendant excepted and assigned as error the overruling of said motion on each and every ground therein.
The main ground insisted on in this court is, that the court erred in taking a recess in order to allow the State to procure the attendance of the witness Gardner. It is insisted by the plaintiff in error that the court below had no right to stop the proceedings on the trial to procure the attendance of this witness, and that the action of the court was injurious to the prisoner on trial. We do not think this ground is well taken. The superior and city courts *439have discretion in the management of the business therein, and if that discretion is not abused, this court will not interfere in the exercise thereof. There was no abuse of this discretion by the court below in granting this time to .the State, for the purpose of procuring the attendance of a witness to sustain the witnesses for the State who had been impeached by the defendant. It was right and proper that he should have done so in furtherance of justice. If the defendant’s witnesses had been impeached, and he had made a similar application, it would have been proper for the court to have granted his request. We think, therefore, that this was a matter in the discretion of the court, to regulate its own practice; and that discretion not having been abused* we will not interfere therewith.
Judgment affirmed.